In the
United States Court of Appeals
          for the Fifth Circuit
               _______________

                 m 05-30650
               _______________




               MICHAEL NIGRO,

                                    Plaintiff-Appellant,

                    VERSUS

  ST. TAMMANY PARISH HOSPITAL, ET AL.,

                                    Defendants,

      ST. TAMMANY PARISH HOSPITAL,

                                    Defendant-Appellee.

         _________________________

   Appeal from the United States District Court
      for the Eastern District of Louisiana
               m 2:04-CV-1483
        ____________________
Before SMITH, BARKSDALE, and DENNIS,
  Circuit Judges.

PER CURIAM:*

   Michael Nigro sued his former employer for
sexual harassment and retaliation. The district
court entered summary judgment for the em-
ployer.

   We have reviewed the briefs, the applicable
caselaw, and pertinent portions of the record
and have heard the arguments of counsel. We
conclude that summary judgment was ap-
propriate.

   Nigro was not discriminated against on ac-
count of his sex, which is a required element of
a sexual harassment claim. His retaliation
claim fails because he did not mention sexual
harassment in his initial complaint to his su-
periors, so he cannot base a retaliation claim
on the fact that he had filed an EEOC charge.
Moreover, he has not shown a causal con-
nection between the EEOC activity and his
constructive discharge.

   The summary judgment is AFFIRMED.




   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2